Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/22/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the remaining items" in line 11 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a first displaying operation of displaying an image representative of at least one point of sales transaction; and a second displaying operation of displaying sales data including one or more items associated with the at least one point of sales image; and a display format determining operation in which an item corresponding to a keyword descriptive of the one or more items is determined to be displayed with a first display format, and the remaining items other than the item corresponding to the keyword are determined to be displayed with a second display format. 
The limitation of displaying operation of displaying an image and determining operation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “terminal,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “terminal” language, “receiving” in the context of this claim encompasses the user manually receiving sales data, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of hardware computer processor and computer system element are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d): receiving and identifying information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 
Step 1: The claims are directed to the statutory categories of a method. Step 1: Yes.
2A - Prong 1: Judicial Exception Recited? Yes. The claim recites the limitation of a first displaying operation of displaying an image representative of at least one point of sales transaction; and a second displaying operation of displaying sales data including one or more items associated with the at least one point of sales image; and a display format determining operation in which an item corresponding to a keyword descriptive of the one or more items is determined to be displayed with a first display format, and the remaining items other than the item corresponding to the keyword are determined to be displayed with a second display format. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than hardware computer processor and computer system element, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the terminal language, the claim encompasses a person can perform the steps of displaying data, receiving data and updating data, with the use of pen and paper. In view of the Specification (paragraph 0088) the limitation of displaying data to a user, using the seller terminal. Therefore, this limitation of displaying data is also a step that can be conducted mentally by a person with the aid of pen and paper by stating what systems the user has access to.
2A - Prong 2: Integrated into a Practical Application? No. The claim recites additional elements: hardware computer processor and computer system element are used to displaying, determining, and receiving steps. 

 This terminal limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to the abstract idea. 
2B: Claims provide(s) an Inventive Concept? No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
As for dependent claims, 2-11, these claims recite limitations that further define the abstract idea noted in claim 1.  Even in combination, these additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05(d)(II) that indicate that mere receipt or transmission of data over a network is a well-understood, routine and conventional function. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US Publication Number: 20130117107 A1) in view of Ramer et al. (US Publication Number: 2016/0373891 A1).
As per claim 1, Evans teaches a method of displaying sales data with corresponding images, the method comprising the steps of: a first displaying operation of displaying an image representative of at least one point of sales transaction (¶ 0069 and 0078 display image based on point of sales transaction); and a second displaying operation of displaying sales data including one or more items associated with the at least one point of sales image (¶ 0078).
Evans does not explicitly disclose, but Ramer et al. discloses: and a display format determining operation in which an item corresponding to a keyword descriptive of the one or more items is determined to be displayed with a first display format, and the remaining items other than the item corresponding to the keyword are determined to be displayed with a second display format (¶ 0266 and 0340).  
Therefore, it would have been prima facie obvious at the time the invention was made to have include and a display format determining operation in which an item corresponding to a keyword descriptive of the one or more items is determined to be displayed with a first display format, and the remaining items other than the item corresponding to the keyword are feature to apparatus of Evans, because adding the feature helps to facilitate fast access and display or content (¶ 0176 of Ramer et al.).
As per claim 2, Evans teaches method of claim 1 described above.  Evans does not teach, but Ramer et al. teaches: wherein the first display format comprises one of a format of highlighting the item corresponding to the keyword, a format of displaying the item in bold, a format in which the item is displayed underlined, and a format in which the item is displayed blinking (¶ 0266 and 0068).  
Therefore, it would have been prima facie obvious at the time the invention was made to have include wherein the first display format comprises one of a format of highlighting the item corresponding to the keyword, a format of displaying the item in bold, a format in which the item is displayed underlined, and a format in which the item is displayed blinking feature to apparatus of Evans, because adding the feature helps to facilitate fast access and display or content (¶ 0176 of Ramer et al.).
As per claim 3, Evans teaches method of claim 1 described above.  Evans teaches wherein the second display format comprises one of a format of displaying the remaining items as being blurred and a format of displaying the remaining items as being transparent (¶ 0078).  
As per claim 4, Evans teaches method of claim 1 described above.  Evans teaches further comprising, before the first displaying operation, the steps of: a time period inputting operation in which a display time period corresponding to the image is received, wherein the display time period comprises at least one point of sales, wherein, in the step of the first displaying operation, an image corresponding to the display time period is displayed, and in the step of 
As per claim 5, Evans teaches method of claim 4 described above.  Evans teaches further comprising a third displaying operation of determining a number of keywords included in one or more pieces of sales data mapped to one or more points of sales in the display time period, and displaying the number (¶ 0014, 0025 and 0045).  
As per claim 6, Evans teaches method of claim 5 described above.  Evans teaches wherein in the step of the third displaying operation, the number of each of the keywords is displayed (¶ 0018, 0025 and 0045).  
As per claim 7, Evans teaches method of claim 1 described above.  Evans teaches further comprising, before the first displaying operation, the steps of: a sales data receiving operation of receiving, from a seller terminal, sales data including one or more first signals and a second signal different from the first signal (¶ 0036 and 0041); 4Docket No.: P8369US00 Preliminary Amendment dated April 11, 2019a point of sales determining operation of determining a time when the second signal is received as a point of sales (¶ 0036 and 0041); and a mapping operation in which an image corresponding to a time period from a time before the point of sales by a first time interval to a time after the point of sales by a second time interval, is associated with the sales data  0036, 0041 and 0078).  
As per claim 8, Evans teaches method of claim 7 described above.  Evans teaches wherein, in the sales data receiving operation step, sales data is received from at least one of a first seller terminal and a second seller terminal (¶ 0041 and 0078).  
As per claim 9, Evans teaches method of claim 1 described above.  Evans teaches further comprising, after the second displaying operation: a user input acquiring operation of acquiring 
As per claim 10, Evans teaches method of claim 1 described above.  Evans teaches wherein, in the second displaying operation step, the sales data is displayed by displaying the sales data over the image (¶ 0078).  
As per claim 11, Evans teaches method of claim 1 described above.  Evans teaches wherein the second displaying operation step further comprises a display updating operation of updating a display of sales data mapped to a first point of sales to a display of sales data mapped to a second point of sales which is later than the first point of sales (¶ 0014, 0018 and 0089).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697